In a medical malpractice action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Westchester County (Nastasi, J.), dated December 12, 1986, which, pursuant to CPLR 3216, dismissed her action with prejudice, based upon a failure to prosecute.
Ordered that the judgment is affirmed, without costs or disbursements.
The plaintiff has failed to demonstrate either a reasonable excuse for her failure to prosecute this action or that she has a meritorious cause of action (see, CPLR 3216 [e]; Gilligan v Miller, 99 AD2d 767). Thompson, J. P., Niehoff, Eiber, Sullivan and Harwood, JJ., concur.